*817SENTENCIA
El apelante fue convicto de conducir un vehículo en estado de embriaguez. Señala como error la insuficiencia de la prueba para sostener la convicción.
Entre las 5:15 y 5:30 de la madrugada del 26 de no-viembre de 1967, el apelante chocó una ambulancia por la parte trasera. El impacto fue fuerte ya que el mismo causó que la ambulancia se saliera del carril, chocara con un poste y sufriera un daño total. Como a las 8:30 de la mañana, unas tres horas después, se le tomó al apelante prueba de la sangre y el resultado demostró un contenido de diez cen-tésimas del uno por ciento de alcohol en la sangre.
De acuerdo con la ley aplicable, este contenido de alcohol no constituye base para presumir que el acusado estaba o no bajo los efectos de bebidas embriagantes, pero dicha prueba puede ser considerada conjuntamente con otra evidencia competente para determinar la culpabilidad o inocencia del acusado. No existe en este caso, pues, la presunción de ley de que el acusado no estaba bajo los efectos de bebidas embriagantes. De acuerdo con datos científicos puede considerarse el hecho de que de haberse tomado la prueba en tiempo más cercano a la ocurrencia del accidente y no a las tres horas, posiblemente el contenido de alcohol en la sangre pudo haber sido mayor.
Considerada la otra prueba que contempla la ley, y según la misma fue creída por la Sala sentenciadora, no hay base para llegar a la conclusión de una insuficiencia de prueba para condenar. Es cierto que las señas que daba el apelante después del accidente pudieron deberse en parte al fuerte impacto, pero hay prueba, y la Sala sentenciadora la creyó, de que se debiera a un estado de embriaguez.
Se confirma la sentencia dictada por la Sala de San Juan del Tribunal Superior en 5 de febrero de 1968 que condenó *818al apelante al pago de $300 de multa y a la suspensión de la licencia de conductor por el término de dos (2) años.
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario